Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent numbers 9,357,208, 10,202,077 10,640,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 15 and 21 describe a method for correcting rotational misalignments of a vehicular camera including disposing a camera having an external field of view of the exterior of the vehicle, capturing frames while driving the vehicle, tracking first and second feature points while the vehicle is moving in a straight line and determining a first vanishing point using the first and second tracked features, tracking third and fourth feature points in subsequent images frames when the vehicle is moving along a curve and determining a second vanishing point using the third and fourth tracked features, determining a vanishing line based on a locus of the first and second vanishing points, determining whether the vanishing line is horizontal or non-horizontal and adjusting the camera to correct rotational misalignment when the vanishing line is non-horizontal. 
The closest prior arts are Shima, Kanhere, Levele, Schofield and Okamoto. Shima discloses determining the roll angle of a vanishing line by using vanishing points based on road surface signs. Shima further discloses that calibration processing is performed only when the vehicle is traveling in a 
Dependent claims 2-14, 16-20 and 22-24 depend from claims 1, 15 and 21 respectively and are allowable for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2489